Case 2:19-cv-13874-SDW-ESK Document 54 Filed 05/06/20 Page 1 of 3 PageID: 562



William R. Brown, Esq. (WB5139)
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Telephone: (317) 363-2400
Fax: (317) 363-2257
E-Mail: wbrown@schuckitlaw.com

Counsel for Trans Union, LLC

                      UNITED STATES DISTRICT COURT
                    DISTRICT OF NEW JERSEY (NEWARK)
______________________________________________________________________________

TYLER ROBERT PANG,                                     CASE NO. 2:19-cv-13874-SDW-ESK
          Plaintiff,
     vs.                                               Judge Susan D. Wigenton
                                                       Magistrate Judge Edward S. Kiel
TRANS UNION, LLC and
CORELOGIC CREDCO, LLC;
            Defendants.
______________________________________________________________________________

  STIPULATION OF DISMISSAL WITH PREJUDICE BETWEEN PLAINTIFF AND
                       DEFENDANT TRANS UNION, LLC
______________________________________________________________________________

        Plaintiff Tyler Robert Pang (“Plaintiff”), by counsel, and Defendant Trans Union, LLC

(“Trans Union”), by counsel, hereby stipulate and agree that all matters herein between them have

been compromised and settled, and that Plaintiff’s cause against Trans Union should be dismissed,

with prejudice, with each party to bear its own costs and attorneys’ fees.

                                                       Respectfully submitted,


Date:   May 5, 2020                                    s/ Hans W. Lodge (w/consent)
                                                       Guerino Cento, Esq.
                                                       Cento Law, LLC
                                                       5666 Carrollton Avenue
                                                       Indianapolis, IN 46220
                                                       Telephone: (317) 908-0678
                                                       E-Mail: cento@centolaw.com




                                             Page 1 of 3
Case 2:19-cv-13874-SDW-ESK Document 54 Filed 05/06/20 Page 2 of 3 PageID: 563



                                             Hans W. Lodge, Esq.
                                             E. Michelle Drake, Esq.
                                             Berger Montague, P.C.
                                             43 SE Main Street, Suite 505
                                             Minneapolis, MN 55414
                                             Telephone: (612) 607-7794
                                             Fax: (612) 584-4470
                                             E-Mail: hlodge@bm.net

                                             Counsel for Tyler Robert Pang




Date:   May 6, 2020                          s/ William R. Brown
                                             William R. Brown, Esq. (WB5139)
                                             Schuckit & Associates, P.C.
                                             4545 Northwestern Drive
                                             Zionsville, IN 46077
                                             Telephone: (317) 363-2400
                                             Fax: (317) 363-2257
                                             E-Mail: wbrown@schuckitlaw.com

                                             Counsel for Defendant Trans Union, LLC




                                   Page 2 of 3
Case 2:19-cv-13874-SDW-ESK Document 54 Filed 05/06/20 Page 3 of 3 PageID: 564



                                  CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 6th day of May, 2020. Notice of this filing will be sent to the following parties by operation

of the Court’s electronic filing system. Parties may access this filing through the Court’s electronic

filing.

 Guerino Cento, Esq.                                 E. Michelle Drake, Esq.
 cento@centolaw.com                                  emdrake@bm.net
 Hans W. Lodge, Esq.
 hlodge@bm.net

          The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 6th day of May, 2020 properly

addressed as follows:

 None


                                                         s/ William R. Brown
                                                         William R. Brown, Esq. (WB5139)
                                                         Schuckit & Associates, P.C.
                                                         4545 Northwestern Drive
                                                         Zionsville, IN 46077
                                                         Telephone: (317) 363-2400
                                                         Fax: (317) 363-2257
                                                         E-Mail: wbrown@schuckitlaw.com

                                                         Counsel for Defendant Trans Union, LLC




                                               Page 3 of 3
